          Case 1:21-mj-03689-UA Document 1 Filed 04/05/21 Page 1 of 6



Approved: ________________________________
          PATRICK R. MORONEY
          Assistant United States Attorney


                                                    21 MAG 3689
Before:      THE HONORABLE STEWART D. AARON
             United States Magistrate Judge
             Southern District of New York
- - - - - - - - - - - - - - - - - - X
                                    :           COMPLAINT
                                    :
UNITED STATES OF AMERICA
                                    :           Violations of
                                    :
        - v. -                                  18 U.S.C. §§ 1951,
                                    :           924(c)(1)(A)(iii), and
                                    :
DANGELO DAVIS,                                  2
                                    :
                                    :
                   Defendant.                   COUNTY OF OFFENSE:
                                    :           NEW YORK
- - - - - - - - - - - - - - - - - - X

SOUTHERN DISTRICT OF NEW YORK, ss.:

          JOHN KACZOR, being duly sworn, deposes and says that
he is a Special Agent with the Bureau of Alcohol, Tobacco,
Firearms, and Explosives (“ATF”), and charges as follows:

                                 COUNT ONE
                            (Hobbs Act Robbery)

     1.   On or about November 30, 2020, in the Southern
District of New York and elsewhere, DANGELO DAVIS, the
defendant, did commit robbery, as that term is defined in Title
18, United States Code, Section 1951(b)(1), and did thereby
obstruct, delay, and affect commerce and the movement of
articles and commodities in commerce, as that term is defined in
Title 18, United States Code, Section 1951(b)(3), to wit, DAVIS
committed an armed robbery of a convenience store located on
Fifth Avenue in New York, New York (the “Convenience Store”).

    (Title 18, United States Code, Sections 1951(a) and 2.)

                               COUNT TWO
                (Firearms Use, Carrying, and Possession)

     2.   On or about November 30, 2020, in the Southern
District of New York and elsewhere, DANGELO DAVIS, the
defendant, during and in relation to a crime of violence for
       Case 1:21-mj-03689-UA Document 1 Filed 04/05/21 Page 2 of 6



which he may be prosecuted in a court of the United States,
namely, the Hobbs Act robbery charged in Count One of this
Complaint, knowingly did use and carry a firearm, and, in
furtherance of such crime, did possess a firearm, and did aid
and abet the use, carrying, and possession of a firearm, which
firearm was discharged during the robbery charged in Count One
of this Complaint.

   (Title 18, United States Code, Sections 924(c)(1)(A)(iii)
                            and 2.)

          The bases for my knowledge and for the foregoing
charges are, in part, as follows:

     3.   I am a Special Agent with ATF, and I have been
personally involved in the investigation of the charges
described above. This affidavit is based upon my personal
participation in the investigation of this matter, my
conversations with other law enforcement officers, and my
examination of reports, video, and other records. Because this
affidavit is being submitted for the limited purpose of
establishing probable cause, it does not include all of the
facts that I have learned during the course of my investigation.
Where the contents of documents and the actions, statements, and
conversations of others are reported herein, they are reported
in substance and in part, except where otherwise indicated.

     4.   Based on my review of surveillance footage from the
Convenience Store and my review of an interview of a store
employee (“Victim-1”) conducted by the New York City Police
Department (“NYPD”), I learned the following:

          a.   On or about November 30, 2020, at approximately
4:37 p.m., two masked individuals entered the Convenience Store.
One of the individuals (“Perpetrator-1”) was wearing a blue and
white jacket, a dark hoodie and mask, and blue sunglasses. The
other individual (“Perpetrator-2”) was wearing a black jacket
with a hood, and a dark colored hat and mask.

          b.   Perpetrator-1 approached the cash register, where
Victim-1 had just finished ringing up a customer, and said in
sum and substance: “give me the money motherfucker I’ll shoot
you.” As Perpetrator-1 did so, he pulled out a dark-colored
pistol from his jacket pocket, “racked” the weapon, and fired a
shot over Victim-1’s shoulder into the glass window behind the
cash register.

          c.   As Victim-1 began to retrieve money from the cash
register, Perpetrator-2 also brandished a gun and said, in sum
                                    2
       Case 1:21-mj-03689-UA Document 1 Filed 04/05/21 Page 3 of 6



and substance, “give me the money, hurry up.” Victim-1 gave
Perpetrator-1 and Perpetrator-2 approximately $300, and the two
individuals fled from the store.

     2.   Based on my review of NYPD records, I know that
officers recovered one spent 9 millimeter shell casing (the
“Shell Casing”) from the floor of the Convenience Store.

     3.   Based on my review of NYPD records and video from
officers’ bodyworn camera, I also learned the following:

          a.   On or about December 29, 2020, at approximately
12 p.m., officers observed DANGELO DAVIS, the defendant, walking
between subway cars without authorization on a southbound C
train in Brooklyn. When officers ordered DAVIS to stop, DAVIS
began walking away from officers, and then resisted officers as
they attempted to handcuff him.

          b.   Officers recovered a loaded 9 millimeter pistol
(the “Pistol”) from DAVIS’s waistband.

     4.   Based on my review of a January 22, 2021 NYPD Police
Laboratory report, I know that ballistics data from the Shell
Casing was compared to ballistics data from the Pistol using the
National Integrated Ballistics Information Network (“NIBIN”),
which resulted in a finding of a “presumptive investigative
lead.”

     5.   Based on my review of a March 17, 2021 NYPD Police
Laboratory report, I know that an analyst performed a
microscopic comparison of the Shell Casing against four test
fires from the Pistol. This comparison determined that the
Shell Casing was discharged from the Pistol.

     6.   A photograph of the Pistol (shown below on the left)
appears to be consistent with the firearm used by Perpetrator-1
as depicted in surveillance from the Convenience Store (shown
below on the right).




                                    3
         Case 1:21-mj-03689-UA Document 1 Filed 04/05/21 Page 4 of 6



     7.   Based on my review of a law enforcement photograph of
DANGELO DAVIS, the defendant, I know that that the tattoo on
DAVIS’S left hand (shown below on the left) resembles the tattoo
depicted on the left hand of Perpetrator-1 in surveillance
footage from the Convenience Store (shown below on the right):




    8.      Rotated versions of the same images are shown below:




                                      4
       Case 1:21-mj-03689-UA Document 1 Filed 04/05/21 Page 5 of 6



     9.   Based on my review of NYPD bodyworn camera video from
the arrest of DANGELO DAVIS, the defendant, on December 29,
2020, I know that DAVIS was wearing a black belt with
interlocking gold-colored G-shaped hoops on the buckle (shown
below on the left), which resembles the belt worn by
Perpetrator-1 as depicted in surveillance footage from the
Convenience Store (shown below on the right).




     10. Based on (i) the microscopic comparison finding that
the Shell Casing was fired from the Pistol; (ii) the presence of
the distinctive tattoo on the left hand of DANGELO DAVIS, the
defendant, which also appears to be on Perpetrator-1’s left
hand; and (iii) the similar belt worn by DAVIS and
Perpetrator-1, I believe that DAVIS is Perpetrator-1 and that
DAVIS robbed the Convenience Store with another individual on
November 30, 2020.




                                    5
       Case 1:21-mj-03689-UA Document 1 Filed 04/05/21 Page 6 of 6



     WHEREFORE, deponent respectfully requests that a warrant be
issued for the arrest of DANGELO DAVIS, the defendant, and that
he be arrested, and imprisoned or bailed, as the case may be.




                            /s/ John Kaczor, by SDA with permission
                           _______________________________
                           John Kaczor
                           Special Agent, ATF



Sworn to me through the transmission of this
Affidavit by reliable electronic means,
pursuant to Federal Rules of Criminal
Procedure 41(d)(3) and 4.1, this 5th day of
April, 2021



__________________________________
THE HONORABLE STEWART D. AARON
UNITED STATES MAGISTRATE JUDGE
SOUTHERN DISTRICT OF NEW YORK




                                    6
